UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6644



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DANIEL PROFIT DAVIS, a/k/a       Daniel   Prophet
Davis, a/k/a Proffit Davis,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-01-444; CA-04-266-1)


Submitted:   August 3, 2005                 Decided:   August 25, 2005


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Profit Davis, Appellant Pro Se. Robert Albert Jamison Lang,
OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel Profit Davis appeals the district court’s order

denying his motion for leave to appeal in forma pauperis.                    The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude Davis has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   We also deny Davis’ motions to proceed in forma pauperis

and for appointment of counsel.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      DISMISSED




                                   - 2 -